DETAILED ACTION
This office action is in response to the amendment filed on April 21, 2022. Claim 10 has been cancelled, claim 11 has been newly added therefore claims 1-9 and 11 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, "the transmission sleeve" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that the claim should read “a transmission sleeve" in Line 4.  Appropriate correction is required.
Claim 1 also recites the limitation, "…the locking projections or grooves of the output sleeve" in Line 8.  There is insufficient antecedent basis for this limitation in the claim. The output sleeve was never previously disclosed as including grooves in Line 3. 
Claim 1 also discloses, “an output sleeve…having a plurality of circumferentially arranged locking projections for interlocking with those of the transmission sleeve” in Lines 2-4 of claim 1. However, it is unclear what the limitation, “…those of transmission sleeve” refers to. Do the projections of the output sleeve interlock with other projections of a transmission sleeve? Or do the projections of the output sleeve interlock with grooves of a transmission sleeve?  The definition of the term “interlock” is defined according to www.dictionary.com as being; “to fit into each other”. How can two projections fit into each other? 
Claim 1 also discloses, “…the transmission sleeve having a first set of circumferentially arranged locking projections or grooves for interlocking with the locking projections or grooves of the output sleeve…” in Lines 6-8. Again, the output sleeve was never previously disclosed as including grooves in Line 3. And, it is unclear how the projections of the output sleeve interlock with other projections of a transmission sleeve. How can two projections fit into each other? In addition, it is unclear how grooves of the output sleeve could interlock with other grooves of a transmission sleeve. How can two grooves fit into each other? Is the applicant trying to disclose that projections or grooves of the output sleeve interlock with grooves or projections, of the transmission sleeve, respectively? 
Allowable Subject Matter
Claims 1-9 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art consists of Nishimiya et al. (2017/0157752), Barnes (6123157), Junkers (WO2018/160230, previously cited) and Collier (2009/0211407). 
Nishimiya et al. disclose a sleeve assembly for a shear wrench tool comprising: an output sleeve (55) configured to mate with a nut to facilitate winding of the nut
onto a threaded bolt and having a plurality of circumferentially arranged locking
features (551) for interlocking with those (171) of a transmission sleeve (17), the transmission sleeve transferring torque between the output sleeve and at least one feature (planet gear) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (171) for interlocking with the locking features of the output sleeve (paragraph 37) and a second set of circumferentially arranged locking features (see rear portion of 17 connected with 18) for cooperating with a locking sleeve (18), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted. 
Barnes discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (42, Figure 2) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed from outer 74 engaging with element 70, inner 74 engaging with element 35 and inner square portion of 42 engaging with element 34, Figures 1 and 2) for interlocking with those (at 35 and the outer square 34) of a transmission sleeve (100), the transmission sleeve transferring torque between the output sleeve and at least one feature (30, Figure 2) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (35) for interlocking with the locking features (inner 74 engaging with element 35) of the output sleeve and a second set of circumferentially arranged locking features (square portions 34) for cooperating (see inner square portion of 18 engaging with outer square portion 34, Figure 2) with a locking sleeve (14/18), the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve (when screw 70 is not tightened), but lacks, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.
Junkers discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (17, Figure 5c) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed as the threads of 17 engaging with threads of element 18a, Figure 5c) for interlocking with those (outer threads of element 18a) of a transmission sleeve (18a), the transmission sleeve transferring torque between the output sleeve and at least one feature (threads on lower part of 10a, Figure 12b) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (outer threads of element 18a) for interlocking with the locking features of the output sleeve and a second set of circumferentially arranged locking features (inner threads of element 18a) for cooperating with a locking sleeve (formed as the lower end of 10a that engages with 18a, Figure 12b), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.
Collier discloses a sleeve assembly for a shear wrench tool comprising: an output sleeve (12, Figure 1) configured to mate with a nut to facilitate winding of the nut onto a threaded bolt and having a plurality of circumferentially arranged locking features (formed as the protrusions extending into element 16) for interlocking with those (formed as the spaces of 16 that receive the fingers of 12) of a transmission sleeve (16), the transmission sleeve transferring torque between the output sleeve and at least one feature (46) of a shear wrench tool transmission section the transmission sleeve having a first set of circumferentially arranged locking features (formed as the spaces and protrusions of 16 that receive the protrusions of 12) for interlocking with the locking features of the output sleeve (Figure 1) and a second set of circumferentially arranged locking features (formed as the rear protrusions) for cooperating with a locking sleeve (18), but lacks, the locking sleeve being coupled to the output sleeve in a manner which permits the locking sleeve to rotate between first and second rotational positions relative to the output sleeve, the locking sleeve having circumferentially arranged locking features which cooperate with the second set of circumferentially arranged locking features of the transmission sleeve upon rotating the locking sleeve between the first and second rotational positions when the locking features of the output sleeve and the first set of locking features of the transmission sleeve are interlocked whereby axial movement between the output sleeve and the transmission sleeve is restricted.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention. Claims 1-9 have been rewritten and are believed to overcome the rejections.” However, the examiner respectfully disagrees with this statement. As previously discussed above, claim 1 includes indefinite limitations that need to be corrected in order to place the application in condition for allowance. Since, the claims are currently indefinite the examiner believes that the rejection above is proper and thus is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723